SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the six month period ended April 30, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-53028 WESTMOUNTAIN INDEX ADVISOR, INC. (Exact Name of Issuer as specified in its charter) Colorado 26-1315498 (State or other jurisdiction (IRS Employer File Number) of incorporation) 2186 S. Holly St., Suite 104 Denver, CO (Address of principal executive offices) (zip code) (303) 800-0678 (Registrant's telephone number, including area code) Securities to be Registered Pursuant to Section 12(b) of the Act: None Securities to be Registered Pursuant to Section 12(g) of the Act: Common Stock, $.001 per share par value Indicate by check mark whether the registrant (1) has filed all Reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: [X]No: [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes []No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting Company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting Company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell Company (as defined in Rule 12b-2 of the Exchange Act):Yes []No [X]. As of May 19,2011, the Company had 12,753,408 shares of $.001 par value common stock issued. WESTMOUNTAIN INDEX ADVISOR, INC. FORM 10-Q TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as of April 30, 2011 (unaudited) and October 30, 2010 3 Consolidated Statements of Operations for the six months ended April 30, 2011 and 2010 and from inception to April 30, 2011 (unaudited) 4 Consolidated Statement of Cash Flows for the six months ended April 30, 2011 and 2010 and from inception to April 30, 2011 (unaudited) 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II – OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 6. Exhibits 29 Signatures 30 - 2 - PART I - FINANCIAL INFORMATION Item 1. Financial Statements WESTMOUNTAIN INDEX ADVISOR, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS April 30, 2011 October 31, 2010 ASSETS (unaudited) (audited) CURRENT ASSETS: Cash and cash equivalents $ $ Prepaid expenses Accounts receivable - - Subscription receivable - Other current assets - Total current assets EQUIPMENT, NET - OTHER ASSETS Contractual rights Mining claims Security deposits - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued liabilities $ $ Accrued payroll and vacation - Accrued expenses - related parties Demand promissory notes - Total current liabilities LONG TERM LIABILITIES: Derivative liability-warrants - Convertible debentures - TOTAL LONG TERM LIABILITIES - COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY Preferred stock, $.10 par value; 1,000,000 shares authorized, -0- shares issued and outstanding at 4/30/11 and 10/31/10, respectively - - Common stock - $0.001 par value, 200,000,000 shares authorized, 12,753,408 and 16,000,002 shares issued and outstanding at 4/30/11 and 10/31/10, respectively Additional paid in capital - Accumulated deficit ) ) Total stockholders' equity ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to consolidated financial statements. - 3 - WESTMOUNTAIN INDEX ADVISOR, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Six Months Ended Six Months Ended From March 25, 2010 (Inception) April 30, 2011 April 30, 2010 to April 30, 2011 (unaudited) (unaudited) (unaudited) REVENUE $
